 Case 3:17-cr-30125-SPM Document 56 Filed 02/18/21 Page 1 of 1 Page ID #107




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS



UNITED STATES OF AMERICA,           )
     Plaintiff,                     )
                                    )
v.                                  )     Case No.: 17-CR-30125-SPM
                                    )     Judge Gilbert C. Sison
Kerion L. Edwards,                  )
       Defendant.                   )


     ORDER PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 5(f)

      Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure,
the court, with both the prosecutor and defense counsel present,
confirms the government’s obligation to disclose favorable evidence to
the accused under Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny, and orders it to do so. Favorable evidence under Brady need
have only some weight and includes both exculpatory and impeaching
evidence. Failure to produce such evidence in a timely manner may
result in sanctions, including, but not limited to, adverse jury
instructions, dismissal of charges, and contempt proceedings.


Date: February 18, 2021
                                                s/Gilbert C. Sison
                                                Hon. Gilbert C. Sison
                                                United States Magistrate Judge
